UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6434


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS NIKITA JENNINGS, a/k/a Marcus Jennings, a/k/a Marc
Jennings, a/k/a Mark Jennings,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:06-cr-00004-NKM-1)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Nikita Jennings, Appellant Pro Se.       Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marcus    Nikita   Jennings    appeals    the   district      court’s

order denying relief on his motion for reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(2) (2006).            We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                  United States v.

Jennings, No. 6:06-cr-00004-NKM-1 (W.D. Va. Feb. 29, 2012).                  We

dispense   with     oral   argument   because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2